AO 245B (Rev. 02/'18) .ludgment in a Crimina] Case
Shcel l

UNITED STATES DISTRICT CoURT

 

SOUTHERN District of OHIO
UNITED STATES ()F AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
§ Case Number: l:l7cr058~]
Nels°“ Edmee § USM Number; 76816-061
) Louis Ruberlstein1 Esq.
) Defendam’s Attumcy

THE DEFENDANT¥
E pleaded guilty to count(s) 1 of the Indictment

m pleaded nolo contendere to count(s)

 

which was accepted by the court

]:l was found guilty on count(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 371 Conspiracy to Produce, Use or Traffice in Unauthorized Access 8/23/2016 l
Devices
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on count(s)

 

g Count(s) 2-4 of the Indictment [:I is E are dismissed on the motion ofthe United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

2/28/2019
Datc of lrnposition of Juclzment

M%M

'Sianature of.ludae

Michael R. Barrett, United States District Judge
Name and Title ofJudgc

m/%/M //, Zd/ 9

AD‘M$BM.W| whethtlmlcoo
n maez-me
W

memo-rap 2 of 1 ___
DEFENDANT: Nehon£dmee
CASBNUMBBR: 1:17¢::058-1

IMI'RISONMENT

wm deehndamhhuebyeommdmd:eamwdyofdm?edadbmofhhomwbehnpdmd£om
temon

Count 1: fifteen (15) months with credit for time served.

8 Theeomtmloa¢dtefolbwhgmomnmdadomwthekmmof¥rlsms:
The defendant be designated to a BOP nearest New York City, New York

n mmismmndedwthemdyoflbuniwdmml.

n mdmshanmb&ewsmm&r&iiw
l:l at El a.m. E p.m. on
n lmii&edbybl!dtodshtesmal.

 

 

fmmwmwmdmmwwdmdmwmbydwmofw
B beheme 5/28/2019
BBMWGBWMMBL
n EBM\WGBPIMMO¥PMUSWMOBW.

RETURN
Ilmvemmddliojudgmemashllows:

Defomdmddivmdoo w
” muhammde

 

_*______,
m ”Am MARSI'ML

DBPUTYW!|'DBTAMHARBIIAL

AO 2453 (Rev. 02/18) .ludgment in a Criminal Case

Sheet 3 - Supervised Relwse

Judtz,ment_Page _3_ of 4

DEFENDANT : Nelson Edmee
CASE NUMBER: 1:l7cr058-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Count 1: three (3) years.
MANDATORY CONDITIONS
l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance
3. You must re&ain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court

4. |I|
5. lZl
6. |I|

7.El

l:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check t_‘fapplicable)

You must comply with the requirements of the Sex Offender Regisu'ation and Notitication Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check if applicable)

You must participate in an approved program for domestic violence. (check szapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A _ Supervised Release

Judgment-»Page 4 of 7

 

DEFENDANT: Nelson Edmee
CASE NUMBER: l:l7cr058-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release fi'om imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from

the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation oflicer at least 10 days before the change. If`

notifying the probation ofiicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7 . You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have lull-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If` notifying the probation oHicer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation oliicer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the ris .

13. You must follow the instructions of the probation officer related to the conditions of supervision.

.°':>

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see 0verview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant‘s Signature Date

 

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B - Supervised Release

Judgment-Page 5 of 7
DEFENDANT: Nelson Edmee
CASE NUMBER: 1:l7cr058-l

ADDITIONAL SUPERVISED RELEASE TERMS

1.) The defendant shall provide the probation officer with access to any requested financial information and authorize the release of
any financial information The probation office may share financial information with the U.S. Attorney's Office.

2.) The defendant shall not incur new credit charges on existing lines of credit, or open additional lines of credit without the
approval of the probation officer.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment _ Page 6 of 7

 

DEFENDANT: Nelson Edmee
CASE NUMBER: l:l7cr058-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
I:] The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priori§y or Percentage
TOTALS $ $

I:I Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day alier the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

I:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:

|:| the interest requirement is waived for |:| fin [\ restitution.

I:I the interest requirement for l:l fine I:I restitution is modified as follows:

* Justice for Victims of TraHicking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and l 13A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 - Schedule of Payments

Judgment- Page _ 7 of 7

DEFENDANT: Nelson Edmee
CASE NUMBER: l:l7cr058-l

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

|Z|

l:|l:l

Lump sum payment of $ 100.00 due immediately, balance due

l:l not laterthan ,or
I:I inaccordance with I:I C |:l D, |:| E, or l:| Fbelow; or

Payment to begin immediately (may be combined with l:l C, l:l D, or l:| F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarrerly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) alier release nom imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release nom
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation. If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation. Any change in this schedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l]l:l

Joint and Several

Defendant and Co-Defendaut Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JV'I`A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

